EXHIBIT 10.1

May 11, 2007

Brad Morrice
President and Chief Executive Officer
New Century Financial Corporation
18400 Von Karman, Suite 1000
Irvine, CA 92612

Re: Agreement for Interim Management and Restructuring Services – First
Amendment

Dear Brad:

This letter represents the first amendment (“First Amendment”) to the agreement
between AP Services, LLC, a Michigan limited liability company (“APS”) and New
Century Financial Corporation (the “Company”) dated March 22, 2007 (the
“Engagement Letter”). This First Amendment shall be effective as of May 11, 2007
(the “Effective Date”). The Engagement Letter shall remain effective with
respect to all periods and events prior to the Effective Date and, except as
expressly modified by this First Amendment, the Engagement Letter shall remain
in full force and effect after such date.

1. The following is incremental to the section titled Objective and Tasks.

APS will provide Holly Felder Etlin to serve as the Company’s Chief
Restructuring Officer (“CRO”), reporting to the Company’s Chief Executive
Officer (“CEO”) and Board of Directors. Working collaboratively with the senior
management team, the Board of Directors and other Company professionals,
Ms. Etlin will assist the Company in evaluating and implementing strategic and
tactical options through the restructuring process by performing those tasks
outlined in the Engagement Letter and include, without limitation, the
following: (i) strengthening the Company’s core competencies in the finance
organization, particularly cash management, planning, general accounting and
financial reporting information management and with communicating and reporting
to the Company’s stakeholders and representatives, (ii) developing and
implementing cash management strategies, tactics and processes and
(iii) managing the claim and claim reconciliation process and supervising the
preparation of reports required by the Bankruptcy Court, including, without
limitation, bankruptcy schedules and statements of financial affairs. As CRO,
Ms. Etlin shall have such additional duties as set forth by the Bankruptcy Court
or the Company’s Board of Directors or CEO.



2.   Schedule 2 to the Engagement Letter, Disclosures, is hereby replaced in its
entirety by the attached Schedule 2.



3.   Exhibit A, Temporary Staff, is replaced in its entirety with the attached
Exhibit A dated May 11, 2007.

If these terms meet with your approval, please sign and return the enclosed copy
of this First Amendment.

We look forward to our continuing relationship with you.

Sincerely yours,

AP Services, LLC

/s/ Holly Felder Etlin

Holly Felder Etlin
Managing Director

     
Acknowledged and Agreed to:
 

 
    NEW CENTURY FINANCIAL CORPORATION

 
   
By:
Its:
Dated:
  /s/ Brad A. Morrice
President and Chief Executive Officer
May 16, 2007
 
   

